

earningsrelease_image1a06.gif [earningsrelease_image1a06.gif]
7477 east dry creek parkway niwot, colorado 80503




Exhibit 10.1


August 1, 2018




ANNE MEHLMAN
PERSONAL & CONFIDENTIAL
DELIVERED VIA EMAIL


Dear Anne,


We are pleased to offer you full-time employment with Crocs, Inc. (the “Company”
or “Crocs”) effective August 24, 2018, on the following terms:


1.
Title - Your initial position will be Chief Financial Officer reporting to
Andrew Rees, Chief Executive Officer. Your position, duties and reporting
relationships are subject to change in accordance with operational needs.



2.
Compensation - Your starting salary will be $550,000 ($21,153.85 per two weeks),
payable in accordance with our published payroll cycle for similarly-situated
employees.



3.
Short-term Incentive Plan - Your total compensation includes eligibility to
participate in the Company’s Short Term Incentive Plan (STIP) for the 2018 and
beyond STIP Plan years. In this plan, your target discretionary bonus is 75% of
your base salary which is derived from achievement of financial goals including
Company profitability and individual performance. Please note, your target 2018
STIP amount is subject to your actual eligible earnings for the year.



4.
Long-term Incentive Plan - Additionally, you will be eligible to participate in
the Company’s Long Term Incentive Plan. In this plan, your target long-term
incentive is 75% of your base salary, and will be discretionary based on Company
and individual performance.



5.
Attraction Grant - Subject to the approval of the Compensation Committee, you
will be granted USD $200,000 in Restricted Stock Units (“RSUs”) of the Company’s
stock under the 2015 Crocs, Inc. Equity Incentive Plan, which will vest in
accordance with the Plan. The RSU award is subject to you executing the
applicable award agreement.



6.
Sign-On Award - You are eligible for a USD $200,000 signing bonus payable on
your first paycheck after your start date. As a condition of receiving this
bonus, you agree that you will remain employed for a minimum of twenty-four (24)
months with the Company. Should you voluntarily end your employment with the
Company or are terminated for Cause (as defined in Section 9) prior to that
time, you agree to reimburse the Company in accordance with the attached
Repayment Agreement.



7.
Relocation - You are eligible for certain relocation benefits upon your hire
including but not limited to packing, shipment, and unpacking of household
goods, temporary housing up to six months, storage and house-hunting assistance.
As a condition of receiving these relocation benefits, you agree that you will
remain employed for a minimum of twenty-four (24) months with the Company.
Should you voluntarily end your employment with the Company or are terminated
for Cause (as defined in Section 9) prior to that time, you agree to reimburse
the Company in accordance with the attached Repayment Agreement.



8.
Benefits - You will be eligible for the Company's health and welfare plans on
the first of the month after employment commences. You will also be eligible for
paid time-off, as well as other benefits, in accordance with the Company's
policies for similarly situated employees.



9.
Severance - Should your employment terminate without Cause (as defined below),
or you resign for Good Reason (as defined below), you will receive a minimum of
12 months’ pay at your then current base salary, in a lump sum, less applicable
taxes and withholdings. In addition, you will be eligible for executive
outplacement at the Executive Vice President Level conditioned upon your signing
the Company’s Separation Agreement






--------------------------------------------------------------------------------



earningsrelease_image1a06.gif [earningsrelease_image1a06.gif]
7477 east dry creek parkway niwot, colorado 80503




and General Release. You are not eligible to receive severance if you
voluntarily resign your employment or are terminated by Crocs for Cause.


For purposes of this offer letter, “Cause” means the occurrence of any of the
following: (1) a conviction of or pleading guilty to (a) a felony, or (b) a
misdemeanor that is reasonably likely to cause material harm to the business,
financial condition, or operating results of Crocs; (2) theft, embezzlement or
fraud; (3) any material failure to comply with known Company policy, including,
without limitation, those regarding conflicts of interest or disclosure of
confidential information; (4) substance abuse or use of illegal drugs that
materially impairs the performance of your job duties or that is likely to cause
material harm to the business, financial condition, or operating results of
Crocs; or (5) the continued failure to substantially perform your job duties
(other than any such failure resulting from incapacity due to physical or mental
illness).


For purposes of this offer letter, “Good Reason” means the occurrence of any of
the following without your consent: (1) material diminution in your
responsibilities, authorities or duties; (2) reduction in your base salary
(unless such reduction is part of an across the broad uniformly applied
reduction affecting all senior executives and does not exceed the average
percentage reduction for all such senior executives and such reduction does not
exceed 10% in any one year); (3) a reduction in your incentive or equity
compensation opportunity such that it is materially less favorable to you than
those provided generally to all other senior executives; (4) any change in your
reporting relationship such that you would not report directly to the Company’s
CEO; (5) Any requirement that you relocate your primary residence more than 50
miles, provided your primary residence is in the continental US; (5) a material
breach of this letter agreement by the Company. Provided, however, that “Good
Reason” will not exist unless you have first provided written notice to the
Company of the occurrence of one or more of the conditions under the clauses (1)
through (5) above within 180 days of the condition’s occurrence, and such
conditions(s) is (are) not fully remedied by the Company within 30 days after
the Company’s receipt of written notice from you.


10.
Change in Control Plan - So long as the Company maintains the Company’s Change
in Control Plan (the “CIC Plan”), you will be eligible to participate in the CIC
Plan with a Severance Payment Percentage of 200%, subject to the terms and
conditions of the CIC Plan.



11.
At-Will Employment - Your employment with Crocs is at-will, meaning the Company
retains the right to terminate the employment relationship at any time, with or
without notice, for any reason not prohibited by law.



12.
Confidentiality. - You will become privy to information that is confidential
and/or intended for Company use only.  As such, all employees are required to
maintain such information in strict confidence both during and after their
employment with the Company, and to comply with all terms of such agreement. 
“Confidential Information” means all trade secrets belonging to the Company (and
its subsidiaries and affiliates), and all nonpublic or proprietary information
relating to Company's business or that of any Company customer. Examples of
Confidential Information include, but are not limited to, software (in source or
object code form), databases, algorithms, processes, designs, prototypes,
methodologies, reports, specifications, information regarding products sold,
distributed or being developed by Company and any other nonpublic information
regarding Company’s current and developing technology; information regarding
customers, prospective customers, clients, business contacts, prospective and
executed contracts and subcontracts, marketing and/or sales plans, or any other
initiatives, strategies, plans and proposals used by Company in the course of
its business, and any non-public or proprietary information regarding Company’s
present or future business plans, financial information, or any intellectual
property, whether any of the foregoing is embodied in hard copy,
computer-readable form, electronic or optical form, or otherwise. You shall at
all times during and after your employment has ended, maintain the
confidentiality of the Confidential Information. You shall not, without
Company’s prior written consent, directly or indirectly: (i) copy or use any
Confidential Information for any purpose not within the scope of your work on
Company’s behalf; or (ii) show, give, sell, disclose or otherwise communicate
any Confidential Information to any person or entity other than Company unless
such person or entity is authorized by Company to have access to the
Confidential Information in question, These restrictions do not apply if the
Confidential Information has been made generally available to the public by
Company or becomes generally available to the public through some other normal
course of events. All Confidential Information prepared by or provided to you
are and shall remain Company’s property or the property of the Company’s
customer to which they belong.






--------------------------------------------------------------------------------



earningsrelease_image1a06.gif [earningsrelease_image1a06.gif]
7477 east dry creek parkway niwot, colorado 80503






13.
Non-Compete. In order to protect Company’s Confidential Information and trade
secrets, which would cause irreparable harm to Company if disclosed to a
competitor, while employed by Company and for a period of twelve (12) months
following the termination of your employment for any reason (the “Restriction
Period”), you shall not, without the prior written consent of the Company,
directly or indirectly engage in any employment, independent contracting,
consulting engagement, business opportunity or individual activity in the United
States of America or abroad with the following casual footwear companies:
Skechers USA, Inc., Wolverine Worldwide, Inc., Deckers Outdoor Corporation, and
any other entity or business that is primarily engaged in the design and
distribution of casual footwear (collectively, the “Restricted Activities”). You
further acknowledge and agree that in light of your knowledge of and access to
Company’s Confidential Information and trade secrets, and the international
nature of Company’s business, that the restrictions set forth herein are
reasonable. In the event you breach this covenant not to compete, the
Restriction Period shall automatically toll from the date of the first breach,
and all subsequent breaches, until the resolution of the breach through private
settlement, judicial or other action, including all appeals. The Restriction
Period shall continue upon the effective date of any such settlement, judicial
or other resolution.



14.
Non-Solicitation.    During your employment and for twelve (12) months after
termination of such employment for any reason, you shall not: (i) encourage or
solicit any employee or consultant who worked for the Company on the date of
your termination to leave the Company for any reason, nor will you solicit such
person’s services; (ii) assist any other person or entity in such encouragement
or solicitation; (iii) otherwise interfere with the relationship any employee or
consultant has with the Company; or (iv) encourage or solicit any customer,
vendor, supplier or contractor of Company who has a business relationship with
the Company on the date of your termination to terminate or seek to modify its
relationship with the Company, or otherwise interfere with the relationship any
customer, vendor, supplier or contractor has with the Company.



Your hire is conditioned upon the following: (a) you accurately complete an
employment application and provide any other information needed to evaluate your
background and qualifications, and process your hire; (b) you authorize the
Company to investigate your background and history, and the Company determines
after investigation that the information is satisfactory to the Company, in the
Company’s sole discretion; (c) you establish your eligibility to work in the
United States in accordance with legal requirements; (d) you disclose the
existence of any agreements you may have entered into with any third party,
including any former employer(s), that may restrict your ability to work at the
Company so that the Company may determine, in its sole discretion, if any such
restrictions preclude the Company from hiring you, prior to your first day of
work.


We are delighted to extend this conditional offer and look forward to welcoming
you to Crocs! If you have any questions, please feel free to call me at
303-808-9222.






Sincerely,


Shannon Sisler


Shannon Sisler
SVP, Global Human Resources
Crocs, Inc.











--------------------------------------------------------------------------------



earningsrelease_image1a06.gif [earningsrelease_image1a06.gif]
7477 east dry creek parkway niwot, colorado 80503




Please confirm your acceptance of this conditional employment offer by signing
the letter where indicated below, and initialing on each page. Please return one
copy to me at ssisler@crocs.com.
Signed and Accepted by: /s/ Anne Mehlman
Print Name: Anne Mehlman
Date: 08/01/18 _



